 NACHMAN CORPORATION473proceeding simply because it contains a checkoff provision which failsto spell out the requirements of the proviso to Section 302(c) (4) ofthe Act, unless the checkoff provision is either unlawful on its faceor has otherwise been determined to be illegal in an unfair labor prac-tice proceeding or in a proceeding initiated by the Attorney General.loAs the checkoff provision in the instant case is not defective in the re-spects stated, we hold that it does not render inoperative the contractas a bar."In view of our findings herein, we shall dismiss the petition herein."[The Board dismissed the petition.]MEMBER JENKINS took no part in the consideration of the aboveDecision and Order."We reiterate our holdinginParagonthat no testimony and no evidence will be ad-missiblein a representation proceeding where the testimony or evidence is only relevantto the question of the practice under a contract urged as a bar to the proceeding"To the extent thatKeystone Coat, Apron & Towel Supply Company,etal, supra,isinconsistent herewith, it is hereby overruled.12Member Leedom agrees with his colleagues that under the rule of theParagoncasethe checkoff clause in this contract does not remove the contract as a bar.AlthoughMember Leedom dissented in theParagoncase, and in subsequent cases applying theParagonrule,he now deems himself bound by the majority decisioninParagon,andaccordingly concurs in the dismissal of this petition.Nachman CorporationandDomingo PerdomoandJoseph E.RichardsonandWillieMae HarrisonandGeorge D. ThomasandMarguerite HawkinsandRobert L. ScottandJohn ClarkandDonald MilbourneandHelena PaganandUnited Steel-workers of America,AFL-CIO.Cases Nos. 4-CA-20730-1, 4-CA-2720-2, 4-CA-2720-3, 4-CA-2720-4, 4-CA-27f0-5, 4-CA-2720-6,4-CA-0720-7, 4-CA-2720-8, 4-CA-2720-10, and 4-CA-2720-11.September 11, 1963DECISION AND ORDEROn March 26, 1963, Trial Examiner James V. Constantine issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter the General Counsel and the Respond-ent filed exceptions to the Intermediate Report and supporting briefs.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Fanning].144 NLRB No. 55. 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.'The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings,' conclusions, and recommenda-tions of the Trial Examiner with the following additions andmodifications.1.In February 1958, United Steelworkers of America, AFL-CIO,herein called the Union, became the collective-bargaining representa-tive of Respondent's production and maintenance employees andcontinued as such representative until it was decertified on Febru-ary 14,1962, following an election which it lost.Because of economic conditions, Respondent began laying offemployees in 1961 and continued such layoffs in 1962. From Febru-ary 14, 1962, the date of the decertification, to November 1962, Re-spondent laid off 49 employees, including 9 of the alleged discrimi-natees.The General Counsel does not contend that these layoffs werediscriminatory.However, beginning late in February 1962, Respond-ent began recalling laid-off employees and hiring new ones.Of the49 employees laid off as described, only 14 were not recalled.Amongthese 14 were 9 of the 11 alleged discriminatees?The General Counsel alleges that these nine, plus the two otherswho were not working on February 14, were not recalled to employ-ment for discriminatory reasons.These 11 employees constitutedall the existing union officers or representatives who campaigned ac-tively for the Union before the decertification election 4This markedIRespondent has excepted to the Trial Examiner's ruling refusing to require the GeneralCounsel to produce pretrial statements of certain witnesses for the General Counsel pur-suant to Section 102 118 of the Board's Rules and RegulationsRespondent first requestedthese statements after the witnesses had been examined, cross-examined, and excused.The purpose of the rule requiring the production of pretrial statements by witnesses forthe General Counsel is to aid respondents in cross-examination of such witnessesAccord-ingly, the proper time for requesting statements is at the close of direct examination.A request made after a witness has been excused is too late.Arkansas Louisiana GasCompany,142 NLRB 1083;Walsh-Lumpkin Wholesale Drug Company,129 NLRB 294.Respondent has also excepted to the Trial Examiner's ruling permitting the GeneralCounsel to amend the complaint to state that employees Milbourne, Allen, and Clark hadbeen discriminatorily denied reemployment on March 27, 1962, rather than on March 12,1962, the date stated in the complaintThe General Counsel's motion was based on in.formation contained in General Counsel's Exhibit No 5, which he received from Respond-ent on the first day of the hearingWe find no prejudice to Respondent in the TrialExaminer's ruling.Respondent's responsibility for unfair labor practices is determined bythe proof and not by allegations in the complaint.Moreover, Respondent did not movefor a continuance to permit it to adduce additional evidence to meet the amendment.Respondent has excepted to the blanket resolutions of credibility made by the TrialExaminerAlthough it would have been better practice to explain in each case of conflictwhy he credited one set of witnesses rather than another, we find that the Trial Examiner'smode of treatment was not prejudicialAs we indicateinfra,our finding of discrimina.tion is based on inferences drawn from facts which to a large extent are not seriouslycontradicted.3 Two of the discriminatees were not working on February 14.One,MargueriteHawkins, had previously been laid off, the other, Helena Pagan, was on maternity leave.4Although not employed on February 14, both Hawkins and Pagan campaigned for theUnion prior to the decertification electionThe only high union official who did not NACHMAN CORPORATION475disproportion of known active union proponents and leaders amongemployees not recalled after layoff creates a strong inference that thefailure to recall was motivated by discriminatory reasons.5Respond-ent offers a. number of arguments to rebut this inference.It contends that seven of the alleged discriminatees were not re-called because of the caliber of their work, one for having previouslyembarrassed the plant manager, and three because their jobs had beenabolished.As to the seven, the Trial Examiner found that Respond-ent did have cause for discharging them, but he also found this wasnot in fact the reason why they were not recalled.He pointed outthat all were long-time employees; the alleged causes had existed forsubstantial periods of time without action by Respondent; in the caseof two employees not recalled because of alleged excessive absenteeismRespondent had actually approved or given prior permission for suchabsenteeism, and when they were laid off several employees were toldthat they would be recalled.As to the one employee not recalled forhaving purportedly embarrassed the plant manager, the explanationis patently frivolous and in any event insufficient as a matter of law.'As to the three employees not recalled because their jobs had allegedlybeen abolished, each of them had performed more than one job in theplant and following their layoffs Respondent hired numerous new em-ployees "off the street" to perform jobs that these three individualshad performed or were capable of performing and yet were neveroffered the opportunity to do, although Respondent admittedly wassatisfied with their past work performance.Respondent also contends in an effort to rebut the inference of dis-criminatory motivation that it still employs 13 former union officersand 37 other employees who presumably voted for the Union in thedecertification election.But as to the former officers, still employed,there is no evidence that these were active in behalf of the Union dur-ing the campaign preceding the decertification election. In fact anumber of them opposed the Union or were neutral. Of therank-and-file adherents of the Union still employed none of them wasactively participate in the election campaign was the president, who resigned his officeshortly before the election.He was not laid off and has continued his employment withRespondent.8N L R B. v W. C Nabors, d/b/a W. C. Nabors Company,196 F. 2d 272, 275-276(C.A 5), cert denied 344 U.S. 865;N.L.R.B. v. Wilson Line, Inc,122 F. 2d 809, 812(C A.3) ; Syracuse Tank & Manufacturing Company, Inc,133 NLRB 513, 525, and casescited in footnote 15 thereof.9Although Willie Mae Harrison was an admittedly satisfactory worker, the plant man-ager claimed she was not recalled from layoff because, prior to a union meeting about ayear previously, he had said something to her which he could not recall, and at the meet-ing had asked her to verify this statement and she had denied he had said it.Harrisonhad never been reprimanded or criticized for this alleged embarrassment to the plantmanager.In any event, Harrison's alleged conduct was protected concerted activity.She could not be discharged for her failure to corroborate the plant manager at a meetingwith the UnionThe Bettcher Manufacturing Corporation,76 NLRB 526, 527. Accord-ingly,we do not adopt the Trial Examiner's finding that good cause existed for herdischarge 476DECISIONS OF NATIONALLABOR RELATIONS BOARDa leader inbehalf of the Union even if they could be identifiedas beingfor the Union. In the circumstances of this case, the fact that Re-spondent retainedsomeunion adherents does not exculpate it from thecharge of discrimination as to those not recalled.'We conclude, as did the Trial Examiner, that the allegedreasonsfor the failure to recall the 11 discriminatees were pretexts, and thatthe real reasons were connected with their leadership of the prounionforces within the Company, a movement toward which Respondenthad a marked antipathy."Accordingly, we find, as did the Trial Ex-aminer, that by failing to recall to employment the 11 individualsnamed in the complaint Respondent discriminated against them inviolation of Section 8 (a) (3) and (1) of the Act.2.In his exceptions, the General Counsel urges that the Board findthe specific dates on which the discriminatees would have been re-employed had Respondent not discriminated against them.The TrialExaminer ineffect recommended that these determinations be left tothe compliance stage of the proceeding.We adopt the procedurerecommended by the Trial Examiner as being the most suitable meansfor making these necessary determinations.ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer."7N.L R.B. v. W C Nabors,d/b/a W. C.NaborsCompany,supra.8Respondent's hostility to the Union is manifested in a letter written to employees byRespondent's president a few days before the decertification election,in which he said:I believe, and your company believes, that all of us will be far better off without thisUnion.We are convinced that without their interference and without their programof trying to tell us how we should get along with each other, the Nachman Corpora-tion will be a happier and better place to work,It is reasonable to infer from this attitude,and the events in question,that, having beenrid of the Union by the decertification election,Respondent determined to stay "rid" of itby eliminating those employees who might be expected to try to bring it backD'The following shall be substituted for the paragraph immediately below the signatureline in the Appendix attached to the Intermediate Report:NOTE -We will notify any of the above-named employees presently serving in theArmed Forces of the United States of their right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Trainingand Service Act of 1948,as amended,after discharge from the Armed Forces.INTERMEDIATEREPORT ANDRECOMMENDED ORDERSTATEMENT OF THE CASESeparate charges have been filed by Domingo Perdomo on August 23; Joseph E.Richardson, Willie Mae Harrison,and George D. Thomas onAugust27;MargueriteHawkins, Robert L. Scott, John Clark, Donald Milbourne,Helena Pagan, andUnited Steelworkers of America,AFL-CIO,on September 12, 1962.1On thesecharges and the aforesaid amended charge the General Counsel of the NationalLabor Relations Board,by the Regional Director for the Fourth Region(Philadel-phia, Pennsylvania),issued his consolidated complaint dated November 19, 1962,against Nachman Corporation,herein called Respondent or the Company, which,'The original charge of United Steelworkers was amended on November 8, 1962. NACHMAN CORPORATION477as amendedat thehearing, alleges in substancethat Respondenthas engaged in andis engagingin unfair labor practices as defined in Section8(a)(1) and(3), andaffecting commerce as defined in Section 2(6) and (7), of the National LaborRelations Act, hereinafter referred to as the Act.Respondent has answered.Asamended at the hearing, the answer admits part of the complaint but putsin issuethe commission of any unfair labor practices.Pursuant to due notice, a hearing was held before Trial Examiner James VVConstantine atWest Chester, Pennsylvania, from January 21 through 25, bothinclusive.All parties were represented at and participated in the hearing and hadfull opportunity to introduce evidence,to examineand cross-examine witnesses,to submit briefs, and to offer oral argument.Briefs have been received from Re-spondent and the General Counsel. Before the General Counsel presented any evi-dence, Respondent renewed a written motion to sever the cases from one anotherso that they would be tried independently of each other.Thismotion filed onJanuary 15, 1963, had not previously been disposed of. It was denied by me.Atthe close of the General Counsel's case, and again at thecloseof the hearing,Respondent moved to dismiss the complaint.These motions were denied on theground that as a matter of law it could not be ruled that the General Counsel hadfailed to make outa primafaciecase.Respondent's motion to correct stenographic record is granted absent oppositionthereto.Upon the entire record in this case, including the stipulations of the parties, andfrom my observation of thewitnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent, an Illinois corporation, is engaged among other places, at WestChester, Pennsylvania, in manufacturing, selling, and distributing mattress springsand related products.During the past year, it shipped products valued at more than$50,000 directly to points outside the Commonwealth of Pennsylvania. I find thatRespondent is engaged in commerce within the meaning of Section 2(6) and (7)of the Act, and that it would effectuate the purposes of the Act to assert jurisdictionover this proceeding.II.THE LABOR ORGANIZATIONS INVOLVEDUnited Steelworkers of America,AFL-CIO,herein called the Union,and itsLocal 5676, are labor organizations as defined by Section 2(5) of the Act.M. THE UNFAIR LABOR PRACTICESMany of the factual issues were disputed and ably contested.Where dispute exists,ithas been resolved in accordance with my evaluation of the credibility of the wit-nesses andreasonable inferences drawn from the evidence. In determining credibilityI have credited some witnesses in part and rejected in part testimony of the samewitnesses, whether they were called by the General Counsel, the Union, or the Re-spondent; but in general I have not narrated evidence in connection with the ap-praisal of the credibility of any witnesses.Trumbull Asphalt Co. of Delaware v.N.L.R.B.,314 F. 2d 382 (C.A. 7). All evidence has been considered, and none hasbeen overlooked, in arriving at the ensuing findings of fact and conclusions of law.This case involves the alleged discriminatory failure or refusal to recall 11 em-ployees who, the parties concede, were lawfully laid off. I proceed to considereach of said employees individually.A. Joseph E. RichardsonThis employee started to work for the Company on October 2, 1952, as anoperator of a hand-knotting machine in the upholstery department, under code num-ber GK. His starting wages were 98 cents an hour and as a result of increases hereached $1.52 an hour in a few years.About 1958 he was made a mechanic inthe same department with a rate of $1.76 an hour.A year later he became aworking leader in this department; but, when the department was "cutin size"4 or 5 months later, he "voluntarily went back" to his mechanic's job.After 2 months in the mechanic's job, he was informed that the new workingleader's duties absorbed those of the mechanic.As a result, he was displaced as amechanic, but he was permitted to look for another job in the plant.After some 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDsearch he located and was appointed to an inspector's job in the box spring depart-ment, where his rate of pay was $2.01 an hour and his code number was PLB.This occurred in March 1960.He was discharged on November 8, 1960, becausehis wages were garnisheed for nonpayment of taxes, but he was rehired on April 17,1961, as a result of an arbitrator's award disposing of a grievance protesting thedischarge.When he returned in 1961, he was assigned to inspection work in the peerlessdepartment at the rate of $2.06 an hour, and thereafter performed inspection workthere and in the nat mar department until March 12, 1962, when he was transferredto his original job of hand-knotter at $1.58 an hour.On April 8, 1962, Vince Naples,his work leader, laid him off for lack of work.He has not since been asked to return.In 1958 the Union and its Local 5676 started to organize Respondent's employees.Richardson assisted by "getting cards signed." In February 1958, the Union anditsLocal 5676 were recognized by Respondent. From then until February 14, 1962,when the Union and the local were decertified, Richardson served as its financialsecretary.He also was elected chief shop steward in 1959, a position he held untilFebruary 14, 1962; and he also was elected shop steward in the peerless department.On behalf of the Union he also attended the decertification hearing held at the officesof the Board in Philadelphia.Others present for the Union were its vice president,recording secretary, treasurer, and chairman of the grievance committee. Its presi-dent,Hugh Warden, did not attend.However, Warden was observed "in the officeof management" during the holding of the decertification election and the countingof the ballots thereof.After the Union lost the decertification election, Richardson continued to be activeon behalf of the Union.Respondent contends and offered evidence that Richardson inspected so slowlythat he lagged behind in his work and caused a pileup, sometimes ceiling high, ofmaterials in the room.This slowed production.One inspector, Robert Davis,who noticed the pileup, testified that when he talked to Richardson about this,Richardson asked him to "hold it down" a little bit so that it would not look badfor Richardson.Davis claims he reported this to Supervisor Bill Young.Davis,who testified that his average production was about twice that of Richardson, alsotestified that he often was asked to help Richardson.Work Leader Vincent Naples testified that Richardson worked in his departmentfor 2 or 3 weeks and that he did a lot of work but of poor quality. On one ofRichardson's jobs, a customer named Aristocrat complained that the 2,000 poundsprings he made were "too low."Work Leader Francis Moore testified thatRichardson "could not do a job properly" and "was constantly behind in his work."As a result, Moore warned Richardson "quite a bit," and almost every day had togive Richardson a helper to assist him.Moore claims Richardson also "wanderedaround" a lot.Work Leader Gincley testified that Richardson was "constantlybehind" in his inspection work, so that "every day we had to bring a helper downto help him out."When the work piled up the women who fed him work toinspect were deprived of their working area.Gincley discussed this with Richard-son and also reported it to Assistant Plant Manager Bill Young and Plant ManagerHolzhauser.Work Leader Collins described Richardson as one who "could be a very goodworker" but who (a) "argued over instructions given to him," (b) "produced toomuch bad quality work," and (c) disobeyed or ignored company rules on break-time, lunchtime, and morning reporting time.Early in 1958 Collins was told byPlantManager Holzhauser that Richardson "would be replaced" because he wasnot dependable.Yet Richardson was not discharged because he was needed andbecause Collins preferred to reform, rather than fire him.Nevertheless, althoughCollins often talked to Richardson about his failings, the latter neither improvednor tried to correct them.In late 1961, Supervisor Bill Young called Richardson and Union Local PresidentHugh Warden into his office and complained to them that Richardson was failingin his job.According to Warden, Richardson "admitted" he could not do thework.Later in the year Young complained to the two that units were stacked onthe floor because Richardson's inspections failed to keep up with productionYoungtestified that Richardson then said it was caused by too much inspection work forone man.B.WillieMae HarrisonHarrison was originally hired by Respondent in 1946 or 1947 as a machine hand-knotter in the peerless cushion departmentFrom 1950 to 1952 she was not at theplantOn her return she worked in both the peerless cushion and peerless specialdepartments as a knotter until she was laid off on April 11, 1962.About 4:30 NACHMAN CORPORATION479p.m. on that date Bill Young, whom I find to be a supervisor within the meaningof Section 2(11) of the Act, told Harrison that she was laid off and to stay homeuntil she was called.Upon inquiry from Harrison as to the duration of the lay-off Young replied that it would last from 3 to 5 days. She has not since beennotified to return to work.Five others performing the same knotting work were also laid off at the sametime as Harrison. In seniority, she was "fourth down the list" in the peerless de-partment "by our timecard numbers."While employed by Respondent her attend-ance record was very good and her work was not criticized.When the Union was organizing the plant in 1958, Harrison attended "all meet-ings" and passed out union authorization "white cards."During the organizingdrive, Vic Holzhauser (Respondent's plant manager), whom I find to be a supervi-sor under Section 2(11) of the Act, called Harrison to his office.One CharlesKersting was also present.They asked her why she went to the union meetings andwhat she thought the Union could do for her which they could not do.After theUnion became the collective-bargaming agent in 1958, Harrison was elected itstreasurer and remained such while the Union represented the employees at theplant.As treasurer, she attended the decertification hearing.She also was electedshop steward for the peerless cushion department but she resigned after a while.Plant Manager Holzhauser has described Harrison as a "very good worker" whomhe refuses to take back because of a "personal" objection, which he considers petty.This personal matter relates to Harrison's failure to recall a remark he made toher alone at a prior time, and which developed when he subsequently asked her, ata conference with union officials, to verify that earlier statement or remark madeto her alone.He referred to this as a slap in the face which stunned him, as heexpected her to confirm his prior assertion and thus his contention that he was falselyaccused of saying something else.However, Harrison was not disciplined or givena written warning notice for her inability to remember this remark to her made byHolzhauser.C.Mary BakerBaker was hired by Respondent on October 21, 1955, as a knotter in the peerlessspecial department.On April 9, 1962, Foreman Bill Young called a group ofemployees, including Baker, to his office to inform them that they were being laidoff for 3 weeks for lack of work, and that they would then be recalled.Continuingwith his remarks, Young stated that the layoffs were made according to seniority.However, she has not since been recalled.In November 1961, Baker was laid off for a week, returning when the Companyso notified her by letter and also received a telephone call from Margaret Rickard,a secretary in the front office.Her work was not criticized by her employer, ac-cording to her.While employed by Nachman, Baker was elected as recordingsecretary of the Union's local and, for a while, also served as the local's shop stewardin the peerless cushion department.As such secretary, among other things, shesat in on all grievance meetings.During the short time preceding the decertifica-tion election, she worked actively on behalf of the Union to preserve its majority,and she also attended the hearing in connection with the decertification petition.Baker's health has been poor.For `three years straight," from about 1958 to1961, she was in a hospital, by her own testimony. She also took a leave ofabsence from October 19 to 25, 1960, to attend a conference of District 7 of theUnion 2 in New York City, and from September 29 to October 6, 1958, for thesame purpose, and she also was absent on March 13, 1962, because her boy hadmeasles.Nevertheless, Baker contends that at no time was she warned in writingby Respondent about her extensive absenteeism.All absences have been shown tobe excused, i.e., they were approved or sanctioned by the Company.Respondent contends that Baker has not been recalled because of her inordinatenumber of absences from work.Plant Manager Holzhauser testified that he spoketo her about a dozen times on this subject.Nearly all her absences resulted fromillness, as noted above.D. Helena PaganThis employee was first hired by Respondent as a knotter in the peerless cushiondepartment in 1950.After leaving voluntarily in July 1953, she returned in August1954,and was assigned to the same work.At some undisclosed period thereafter sherequested and was permitted to work as "first knotter in the middle line" in the peer-less special department.On January 22, 1962, she obtained maternity leave.2 The "five top officers" and the chairman of the grievance committee of Local 55675 alsoattended this conference. 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn June 25, 1962, while still on maternity leave, she reported to Respondent thatshe would return to work the next day, but was informed that she should take atemporary layoff until July 26 because "there are not many orders andit is the lastweek before your vacation." Since her vacation was scheduled for the first 2 weeksin July, she made no effort to return until July 16.On that date she went to theplantseekingto ascertainwhen she should come back to work, but she was toldto remainon layoff "indefinitely" because there were "no orders for [her] work."She hasnot been recalled since.When the Union was engaged in organizing the plant,Paganobtainedsignaturesto a few cards.At that time, Victor Holzhauser, Respondent's plant manager, calledPagan to his office.Accusing Pagan of being a "trouble maker," 3 Holzhauser con-tinued that he should fire her.During the conversation he also mentioned theUnion and asked her if she had signed a union card.When Pagan told him to "goahead and fire me," he replied, "I can't, but I will get rid of you sooner or later."After the Union was recognized in 1958, Pagan was elected to its grievance com-mittee.She retained that position until September 1961 when she resigned becauseshe was expecting a baby. In May and November 1961 Pagan was laid off forshort periods of time.On each occasion she was recalled to work both by telephoneand letter.Pagan's absenteerecord, according to her, "was not too good" from 1954 to 1957.She was also absent for long periods in 1959, 1960, and 1961. She contends thatthese were not only approved or granted by Respondent, but at no time was shewarned in writing that her absences were excessive or that they might lead tosuspension,discharge, or refusal to recall after a layoff.Respondent objects to further employing Pagan because of her immoderateabsentee record, in principal part caused by illness.From August 3 to 10, 1959, andAugust 8 to 12, 1960, according to Respondent's records, Pagan obtained authorizedleave of absence for "union activities."Her other absences also are shown to beeither approved or excused.The record also discloses that Pagan was not givenwritten warning notices, although Holzhauser testified that he has talked to her abouther absences.E. Domingo PerdomoPerdomo was originally taken on by Respondent in 1952 as a borderwire machineoperator in the peerless cushion department with code number BW 1175.A yearlater, having learned to twist on his own, he was made a twisterin the samedepart-ment.This last job resulted in increased wages.He quit in 1956, returning in 1957.Beginningin 1957, he was assigned to various jobs, including the operation ofa machine in hisdepartment and hauling scrap to the baler.At the time of thedecertification election he was working as a twisterin peerlesscushion, and stayedtherein until he was laid off in March 1962. The day before he was laid off, ForemanBillYoung told him not to comein again untilhe was notified todo so.He hasneither been notified by nor received any communicationsfrom Respondent sincethen, nor hashe since beenrecalled to work.In 1958, Perdomo was elected shop stewardin peerless specialand in 1960 hebecame vice president of Local 5676.4At some time in 1961, Art Green, Respond-ent'smachine shop foreman and a supervisor under Section 2(11) of the Act,"walked in" while Perdomo was talking to President Hugh Warden of Local 5676about a petition in Warden's possession to get rid of the Union.Green saw thepetition inWarden's hand.Then Green asked Perdomo if Perdomowas going tosupport or take care of employees who became unemployed.After a heated argu-ment,Green shouted at Perdomo "just because [you] areunion officers[you] meanto run the plant."During this time employee Mabel Hiddelson struck hername fromthe petition in Green's presence.Respondent contends that Perdomo's recordas onewho not only "fooled aroundso much" 5 but also who did not produce as much as he could have justified therefusal totake him back.In this connection, Respondent's evidencedisclosesthat Perdomooften left hiswork area and went to the men's room, sometimes threw gloves at employees as afrolic,6 wandered around from department to department, quite frequently talked to3 This statement was stricken on motion of Respondent. It is narrated only because itgives continuity to the entire conversation.It has been entirely disregarded in makingfindings herein.4As vice president he attended the decertification hearing.sThis language is taken from the testimony of employee Mabel Hiddelson.6 Other unidentified employees joined him in this. NACHMAN CORPORATION481ether employees while they were working, and, on occasion, broke gears and toredown a machine because he did not like to work on a particular line.Asa resultof this inattention to duty, Perdomo's work often piled up so that the next employeein the line, Mabel Hiddelson,7 did some of his work to "keep the thing cleaned up."And employee Grube, who fed work to him, sometimes had to "go home" becauseof lack of space to place her "units." In fact, although Grube "many a time" scoldedPerdomo because his failure to do the work caused her to go home, he "would takeit as a matter of a joke."Respondent's evidence also indicates that, prior to the advent of the Union,Perdomo worked "pretty hard," and that his unsatisfactory behavior was displayed inthe last 3 or 4 years of the Union's representation period. Supervisors Bill Youngand Denny Moore also reprimanded Perdomo for his conduct. In 1961, ForemanYoung complained to Union President Warden that Domingo had disobeyed Young'sinsistence that Domingo not leave his work area.F. Robert ScottIn 1956, Scott started employment with Respondent in the hard goods depart-ment with job code DD. A year later he was transferred to the japan room, wherehe was employed for 5 years. Just before his layoff in April 1962, Scott alsoperformed duties in the hard goods and the zigger departments.On April 8, 1962, as he was packing ziggers, he observed his brother and WorkLeader (Charles Scott) talking to Plant Manager Holzhauser and SupervisorVincent Naples.As Charles approached Robert, the latter greeted him by saying,"You don't have to tell me. I am laid off." Confirming this, Charles also said thathe was directed to do so by Holzhauser, and added that Holzhauser stated it resultedfrom lack of work and that Robert would "definitely" be called back to work.Hehas not been recalledFor a time, Robert Scott served on the Union's grievance committee, and thenbecame its chairman.He also was elected as the local's shop steward in variousdepartments of the plant.He attended the decertification hearing and, when thedecertification election was held, he actedas anobserver for the Union.A week orso later Plant Manager Holzhauser stopped at Scott's work table and informedScott that Bert Hough, "staff man for the Union," had just requested that uniondues be checked off for the month. Scott insisted that Hough's position was right.Thereupon Holzhauser threw up his hands and exclaimed, "Jesus Christ, the Unionis out of here and you are still fighting the battles for them."Respondent's evidences recognizes that Robert's duties in the japan room requiredhim to go "all over the plant." In addition, Robert's functions as chairman of thegrievance committeerequired his presence in many parts of the plant.But Re-spondent contends that Robert Scott was not recalled because he remained awayfrom his assigned tasks too long.His work leader, Charles Scott, described him as agood worker, but complained that Robert wandered around the plant and "spent toomuch time holding other people up on their jobs."Although Charles talked toRobert about this,8 and Robert promised to "knock it off," Robert neverthelesspersistedin this conduct. In fact, Charles claims he told Plant Manager Holzhauserabout it, and Holzhauser at least once spoke to Robert in the presence of Charleson the subject.Nevertheless neither Charles nor Holzhauser gave Robert a writtenwarning notice for such malfeasance.Respondent's evidence further indicates that Robert,as chairmanof the grievancecommittee, obtained permission of his work leader to leave the japan room toinvestigate grievances.But Respondent insists that since February 14, 1962, whenthe Union was decertified, Robert stayed away from his work too long; and that thisalso occurred prior to February 14, although not so frequently.Thus, althoughRobert's work necessarily brought him to other departments, he did more than justperform tasks in these other places by talking to employees there for such periods_that the supervisors in these departments reprimanded him .97 Hiddelson testified that she took a 5-minute break every half hour, although she "wasnot supposed to."Hiddelson also complained to Union President Warden that she waslosing money because Perdomo did not remain at his machine to work.8On one occasion Robert so upset two female employees working for Work LeaderGincley in another department that Gincley requested Charles "to get him out of mydepartment "0 One of the supervisors who so reprimanded, Vincent Naples, talked to other super-visors about it but not to "management." 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhen Work Leader Wallace Collins had charge of the japan room he found thatin "several instances" Robert ran certain materials too long in the ovens, thus cuttingdown production.Collins also claimed that Robert wandered around too much.G. George D. ThomasIn December 1952, Thomas was hired as an inspector in the nat mar mattressdepartment.Six weeks later he was transferred to the shipping department.Afterquitting in about 5 months, he was rehired in 1953 as an inspector in the box springdepartment, where he remained for about 2 months. Then he became a spinner inthe box spring department for about 2 years, after which he again quit.About 2years after this, he was rehired but was laid off for about 2 months in 1958.He returned in April 1958 when the Union insisted upon his rehire as a conditionto executing a collective-bargaining contract.His classification then became MM,box spring department.From then until December 1961 he worked in sundrydepartments.On December 14, 1961, he was laid off. On February 2, 1962, hewas recalled and assigned to the receiving department.About 11: 15 a.m. on March16, 1962, Plant Manager Holzhauser personally laid him off giving as the reason thatthe shipping and receiving departments had been consolidated.Holzhauser invitedhim to look around the plant to ascertain if other work was available.He has notsince been recalled.At the advent of the Union, Thomas campaigned on its behalf by soliciting mem-bership at the homes of employees and distributing union cards at the plant.Healso attended union meetings during that same period.After the Company recog-nized the Union, Thomas became chairman of the local's grievance committee for18months and a member thereafter, chairman of its safety and health committee,chairman of its trial committee, and a member of its legislative committee.In 1961, while processing a grievance for an employee as a member of thegrievance committee, Thomas and Foreman George Bellgrau `had words."As aresult Bellgrau remarked that "if it is the last thing I do, I am going to get you."Later in 1961, about July, Bellgrau told Thomas, "We can't find a way to get ridof you."Thomas, with employees Joseph Richardson, Domingo Perdomo, and HelenaPagan, also attended a course on Labor Education at Pennsylvania State University1week a year for 4 years.According to Respondent, the receiving department, in which Thomas was em-ployed, was combined with the shipping department as a result of which some jobswere eliminated.This required those with the least seniority, one of whom wasThomas, to be laid off.He has not since been recalled, according to Plant ManagerHolzhauser, "for a loss of work which was due to business cutbacks, and his jobwas eliminated."H. John A. ClarkClark was first hired as an inspector in the nat mar and box spring departmentsin about 1948 or 1949.About 18 months later he left and returned again as aninspector in about October 1955, at a rate of $1.58 an hour. In 1959 he waspromoted to senior inspector, with a code designation of PSI and a rate of $2 25an hour.He also in his spare time ran the rotary baler and flat baler.At one timeClark was chairman of the local's safety and health committee for 3 years, andwas the shop steward of his department at the time of his layoff.About quittingtime (4.25 p.m.) on March 6, 1962, Supervisor George Bellgrau told him that hewas laid off for lack of work.Clark has not since been recalled.About the last week of January 1962, Foreman Bill Young paged him over thepublic address system, and Clark responded by going to Young's place.WhenClark arrived Young stated that he heard that Clark was campaigning for theUnion 10 in the coming decertification election and wanted to know why he wasdoing this since Clark had been "treated right in the past."Young ended the con-versation by asking Clark "to think it over."According to Clark, Frank Wilson," who had less seniority than he, has beencalled back as an inspector.Respondent contends that Clark's work is now be-ing done by employees engaged in other work who inspect on a part-time basis.Asa result of lack of business, according to Supervisor George Bellgrau, the working10 Clark actually did campaign for the Union and, on election day, acted as a whip or"runner" to get employees to vote at the polls11Frank Wilson, who, according to Bellgrau, had seniority over Clark as an inspector,left in 1961 and returned later. If material, I find that Wilson quit his employment eventhough he stated he would later come back. NACHMAN CORPORATION483force was cut to the point where he had two men, and that was "a half man toomuch."Hence he had no job for Clark and reluctantly let him go.Bellgrau testi-fied that the production work spinners are now performing inspection work be-cause "it is easier to lay off one man and I needed spinners."Clark cannot spin.When business is good, as it sometimes is in spurts, the spinners are so busy theycannot inspect.In such cases, Bellgrau uses as inspectors At Boyd, a baler, orJim Winfield, the helical machine operator, or Hugh Warden, or if all these threeare occupied, will borrow an employee from another department.I.Eugene AllenAbout August 1955, Allen started working for Respondent as a borderwirestraightener in its hard goods department under code DD. Sometime thereafterhe was successively transferred to the upholstery and the nat mar departments,where he ran coilers on a GA code. In November 1961, he was assigned to theeconoflex department under a TE code.He "bumped" into this job to obtain an in-crease in pay.After a while in econoflex, Allen bumped into the peerless depart-ment where he worked for a short while and then returned to econoflex.He wasthen laid off but was recalled by Respondent in January 1962.When the Unionwas recognized in 1958, Allen served as the local's inside guard.Later he became"Chief of the Shop Stewards" and from 1959 until he was laid off he was a mem-ber of the local's grievance committee.On February 22, 1962, about 3 or 3:30 p in. Work Leader Nayles told him thathe was being laid off because "they were short on orders," but that "as soon aswe get work in . . . upholstery, we will give you a call."Although he asked forpermission to bump, nothing was done about it.Allen has not since been recalled.In 1960 or 1961, Chief Inspector Bill Young found that Allen's coils "were notright."Allen asserted that he was written up about six times for this, i e., hereceived a written warning with a copy thereof being placed in his personnel file,but claims that only two warnings "remained" and that four were "set aside."Allen contends that most of his bad work was caused by defective wire suppliedto him, and that such wire inevitably led to unacceptable work.He does con-cede that he properly was "written up" twice and that he was also given a dis-ciplinary layoff of a half day for one of these written notices.Allen's employeefile discloses that he received one written warning notice for "disobedience," fourfor defective work, and one for leaving the building during working hours withoutpermission.Allen's reinstatement is opposed by Respondent on the ground that, as testifiedto by Work Leaders Vincent Naples and Wallace Collins, the quality of the workhe performed was good at times and at times poor.According to Naples, Respond-ent's customers who used merchandise which Allen "made" complained about itscondition, and Naples relayed this information to Allen "about five times a week."Each time Allen promised to "correct it "Naples further testified that Allen'sdefective work for which he was criticized resulted from Allen's fault (bad sizesor wrong sizes), and that he was not reprimanded whenever bad work developedfrom break wire (a condition for which the material, and not Allen, was respon-sible.)Naples reported to Supervisor Bill Young about the quality of Allen'swork.According to Work Leader Francis Moore, Allen "turned in" more production"everyday" than he actually put out, i.e., Allen claimed credit for work not done.Moore claims he reported this to Assistant Plant Manager Bill Young. In Young'sopinion Allen's work was often "sub-standard" and sometimes "it would have beenbetter had it not been made at all."According to Work Leader Wallace Collins,Allen's poor work slowed down the other operators to whom his materials werefed so as to cause them "to lose piece work earnings."J.Donald E. MilbourneThis employee was first hired as a clip machine operator in 1955 in the restodepartment with a YA code number.Quitting 3 months later, he returned in 1957as a TB operator in the newo web department.Thereafter he was assigned to vari-ous jobs.During the time the Union was recognized, Milbourne served as shopsteward in the newo web department.On February 28, 1962, he was laid off for lack of work by Work Leader Gincleyfrom the newo web department, along with Domingo Perdomo and Estugio Santiago.Gincley informed him that it would be "temporary" and that they would be calledback in a couple of weeks.He has not since been recalled.His base pay was727-083-64-vol. 144-32 484DECISIONS OF NATIONAL LABORRELATIONS BOARD$1.56 an hour but, being on piecework, he averaged $2.05 an hour when laid off.He testified that he never received any complaints about his work; but he admittedthat he was "written up" twice, each time for being delinquent in payment of taxes.He was never disciplined.Respondent objects to taking back this employee because, although "he did dowork while he was there,... he would quit early," and rest on the ramp.12Althoughofficial quitting time was 4:25 p.m. Milbourne would stop working at 4 p.m. andpunch out at 4:30 p.m. "if he felt he had earned enough money that day."This issupposed to have occurred two or three times a week.AlthoughWork LeaderGincley often scolded Milbourne about this, the latter ignored Gincley.As a resultPlant Manager Holzhauser "growled" at Gincley for Milbourne's premature leav-ings.Respondent also caught Milbourne punching in another employee's timecard,a fact which he admitted.In addition, Respondent contends that Milbourne's recall would be undesirablebecause his wife visited him at the plant about three times a week during workinghours, usually to fetch him a lunch.She persevered in this habit even after GincleytoldMilbourne that the Company did not permit such visitations.Holzhausergave Gincley "heck" often for not controlling this situation.K. Marguerite HawkinsHawkins commenced employment with the Company in 1955 as a spring-upgirl, codeMJ, in the box spring department. In November 1957 she was laid offbut was recalled by telephone in May 1958. In October 1961, Plant ManagerHolzhauser told Hawkins and the five other employees in box spring that they werebeing laid off because the department was being abolished as a money loser. In1958 Hawkins aided the Union organizing attempt by attending its meetings andactively solicited employees to join it.Thereafter she became shop steward inbox spring and also served as acting secretary of the Local for about 4 months.She was fifth in seniority in box spring.Although Hawkins requested permis-sion to bump when box spring was abandoned, this was denied 13 her.Neverthelessemployees Pearl Young and Helen Brady bumped to newo web. Each outrankedHawkins in seniority, however.According to Hawkins, box spring has reopened, but she has not been recalled.The employees therein, she maintains, are not former employees but, rather, "com-pletely new people, but the operation is the same."However, this department wasreopened on an experimental basis only.Respondent has no objection to rehiring Hawkins if and when work is available.But it contends that there is now no job to which she can be assigned.Concluding Findings Common to the Entire Case1.As to seniorityPrior to the advent of the Union, Respondent, as declared by Plant ManagerHolzhauser (whom I credit in this respect), had no seniority policy; while the Unionwas recognized, Respondent observed a seniority practice pursuant to contractualprovisions in the collective-bargaining agreement; and, after that contract becameinoperative following the decertification of the Union, Respondent discarded itsseniority practices.2.Warning noticesBeginning in 1957 or 1958,Respondent inaugurated a written warning notice sys-tem wherebyan employee was warned in writing for infractions of rules and dis-charged after a third written warning.14However,no uniform method was followedin giving such notices;often an employee would be orally informed of his infraction.But when a written notice was given to an employee a copy thereof was placed in hisfile and,during the period of union recognition,a copy also was transmitted to theUnion.3.Rehabilitation policyAccording to Respondent's officials who testified, it was the Company's policynot to discharge employees who were derelict in work performance or otherwise>zMilbourne concedes this."The General Counseldoes not claimthat this denial constitutesan unfair laborpractice.14 This was latermodified,at the request ofthe Union,to a disciplinarylayoff of2 weeks. NACHMAN CORPORATION485merited disciplinary action for infraction of rules.This was considered preferable ordesirable, because it was felt better to retain an employee with the hope of correct-ing his faults.But I find such a policy did not exist on the evidence before me.Not only were many employees discharged without any conscious efforts to retainthem for the purpose of rehabilitating them,15 but also, with respect to excessiveabsenteeism, it is patent that excused absences (no matter how heavy) were neverregarded as grounds for disciplinary action.Accordingly, I find that, insofar as Respondent's explanations of its failure to dis-charge the employees involved herein prior to their layoffs are based on a policy ofrehabilitation, they are not well taken because I find no such policy existed.4.Union animusIt is patent, and I find that Respondent's officers and supervisors displayed opposi-tion to the Union both orally and in writing.While I recognize that Section 8(c)protects the right of an employer to oppose unions, it does not insulate his utterancesfrom being evaluated in the light of pronounced hostility to unions.InternationalBrotherhood of Electrical Workers, Local 501, et at. (Samuel Langer) v. N.L.R.B.,341 U.S. 694, 701.Nor does 8(c) immunize statements either false 16 or contain-ing promises of benefits.17Accordingly, I have taken this antiunion attitude intoconsideration in appraising 18 the individual cases hereinafter analyzed.N.L.R.B. v.Audio Industries, Inc.,313 F. 2d 858 (C.A. 7), is distinguishable.5.Knowledge of union activityWithout reciting the relevant evidence or reiterating the pertinent subsidiary find-ingsabove, I am of the opinion, and find, that Respondent had knowledge that allthe alleged discriminatees were active as officers or committeemen of the Union,isand that this fact entered into the decision of Respondent not to recall any of them.Cf.General Medical Supply Corp.,140 NLRB 712.Concluding Findings as to the Individual Employees1. Joseph E.RichardsonIn my opinion,Rachardson has not been recalled because he was active on behalfof, and held high office in, the Union's local. I so find; and I further find that thisis embraced within the proscription of Section 8(a)(3) against discriminatory treat-ment of employees. I am not unmindful that Richardson often miserably failed tomeet minimum quantity standards expected of him as an inspector,and that whenhe worked on production he sometimes turned out work of inferior quality; that hereported for work late many times; and that he was "written up" or given writtenwarning notices several times on account of the foregoing shortcomings.Yet, in spite of the existence of adequate cause for Richardson's discharge,20 hewas retained for years and, when he was laid off, it was not as a disciplinary measure;nor was he, at the time of his layoff, reminded of his failings as an employee.Andat no timesince hashe been informed that he was not being recalled because ofsuch inadequacy as an employee.On the other band, he is one of the "top five" officers of the local and he rep-resented the local with other top officers at the decertification hearing.Moreover,is See General Counsel'sExhibit No. 11.leRespondent's literature urging employees to repudiate the Union in the election ofFebruary 14, 1962, contains assurances that contract benefits will be preserved.Yetseniority was discarded as soon as the Union lost the election.11 Said literaturealso promisesno reduction of wages, fringe benefits, or working condi-tions "regardless of the outcome of the election."1s In this connection I have disregarded evidence of antiunion animus in1958.Althoughitwas received, I am of the opinion that such evidence is too remote to aid as background.10Respondent does not argue to the contrary.20 On January 22, 1959, for example, Plant Manager Holzhauser wrote Richardson re-garding his tardiness, reminded him he was "setting a very bad example for the rest ofthe members to follow . . . In view of your union standing," and warned that repetitionof it would "leave us no alternative except to process you on this tardiness " And onOctober 6, 1960, Supervisor Bill Young wrote to the president of Local 5676 that Richard-son had not improved and requested a meeting to discuss"proposals on discharge."Inthis letter Young referred to Richardson as "the Financial Secretary of this Local [who]has an obligation first as an employee of this Company . . . . 486DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent has not hesitated to discharge for cause in the past, as when Richardsonwas fired for wage attachments. Further he was told that he was laid off for lackof work, thus giving him reason to believe that he would be recalled and that hisstatus as an employee had not been impaired.Hence, on the record as a whole and the above-mentioned items, I find, as statedabove, that the failure to recall Richardson violates Section 8(a) (3).2.WillieMae HarrisonIt is difficult to understand why Harrison has not been recalled. She has beenacknowledged as a very good worker by the plant manager.While it is true thatthe plant manager has testified that Harrison is obnoxious to him for a lapse ofmemory on her part which stunned him, I am unable to accept this testimony asoffering the true explanation for her not being recalled.Not only did the plantmanager fail to reprimand or discipline Harrison at the time, or at any other time,for this so-called reprehensible conduct, but he has never told her about her figurativeslapping of his face. In fact, the first time that Holzhauser disclosed this as a reasonfor refusing to reemploy Harrison was at the hearing.Moreover, I credit Harrison'stestimony that at the time she was laid off she was told it was only a temporarymatter of 3 to 5 days, and that she would be called back to work.However, I findthat cause existed for her discharge, even though Holzhauser characterized such causeas "petty."Accordingly, I reject Respondent's explanation of why Harrison has not beenpermitted to return to work.This of course does no more than erase a defense;it is insufficient in itself to establish a discriminatory motive for the refusal to recall.The burden of proof still remains on the General Counsel to sustain this segmentof the complaint. "At all times, the burden of proving discrimination is that ofthe General Counsel."Rubin Bros. Footwear, Inc., et al.,99 NLRB 610, 611.On the other hand, I find that Harrison has not been recalled because she wasactive on behalf of the Union both as a shop steward and as its treasurer 21 Thisfinding, based on the entire record, is supported by the following factors:(a)Respondent openly opposed the Union and was decidedly antiunion.(b)Respondent has since hired numerous new employees, many of them in-experienced, when it would be reasonable to expect that it would prefer an experiencedhand over raw recruits.(c)Respondent's excuse that it does not want Harrison back for reasons personalto the plant manager is not credited.(d)All officers active on behalf of the Union immediately preceding and at thetime of the election have yet to be recalled.While it is true that some present em-ployees are former union officers, including Hugh Warden, its president, I find thatnone of this group actively supported 22 the Union during the period above mentioned,and that the terms of office of many of them had long since expired.Hence the factthat some former union officers are still employed does not undermine the conclu-sion that not one union officer active on February 14 on its behalf has been recalled.(e)Harrison, as one of the local's five "top" officers, attended the decertificationhearing on behalf of the Union.3.Mary BakerBaker's defection as an employee has been her excessive absenteeism, chiefly dueto her health. I find that she did stay out of work for longer periods than theaverage employee, that this was discussed with her by her superiors, and that thisconstitutes cause for discharge.Nevertheless I find that Baker has not been recalledbecause of her activity on behalf of, and her holding a high position, in the local.Thisconclusion is based upon a critical analysis of the entire record and the followingfactors:(a)Although cause existed for years to discharge Baker, she was never dis-missed.Cf.The Richard W. Kaase Company,141NLRB 245.(b)On the occasion of her layoff, no mention was made of her demerit as anemployee flowing from her absenteeism.Rather she was told that she was beingtemporarily let go for economic considerations and that she would be recalled inabout 3 weeks.n The treasurer is considered one of the five "top officers."22 In fact Warden did not attend the hearings on the decertification petition, althoughall the other top officers did.And some in this group of former officers actively supportedthe petitioner in the decertification proceeding by endorsing, or working for, the petition,or both. NACHMAN CORPORATION487(c)Not only has she not been recalled, although new employees have since beenhired, but at no time has she been given to understand why she has not been askedto return.In fact, the record shows that the first time she became aware that shehad been removed from a laid off status is when her superiors testified in this pro-ceeding. I do not credit that part of Respondent's testimony that Baker's absenteeismis the real cause for her not being recalled.(d) She was active for the local, both as one of the five top officers and as arepresentative of the Union at the decertification hearing(e)None of the top officers active for the Union have been recalled.While it istrue that one of the top officers, President Hugh Warden, is still employed by Re-spondent, this circumstance is unimpressive, for he did not actively espouse theUnion.Warden not only was conspicuously absent from the decertification hearing,but he also (1) testified for Respondent, thus indicating probable lack of sympathywith the Union, (2) he did not in any way aid the Union in resisting decertification,and (3) some witnesses regarded him as "close" to management.Manifestly hewas not an active union officer.4.Helena PaganLike Baker, Pagan's absences from work have been abnormal.Although thisaffords unassailable grounds for discharging Pagan, it is patent that she was neitherdischarged nor otherwise disciplined therefor during the period of her employment.Nor do I credit Respondent's testimony that Pagan has not been recalled becauseher absenteeism would interfere with a proper scheduling of the work. Instead I findthat she has not been called back because of her union activity and her being amember of the local's grievance committee.While this finding is based on the entirerecord, it also emerges from the following factors:In May and November 1961, Pagan was laid off for short periods, but each timeshe was recalled to work when it became available 23 It would have been simpleto avoid her recall by referring to her absenteeism; but she has not been recalledfollowing her last layoff notwithstanding that new employees have been hired sincethen.(b)At the time of her attempted return subsequent to maternity leave grantedher, she was placed on layoff status until July 26.No objection was then voiced toher poor attendance record.And on July 16, when she inquired as to the date ofher recall, she was informed her layoff would remain indefinite because of a lackof work. It is reasonable to expect that she would then be denied further employ-ment based on her absenteeism; yet it was not even mentioned.(c)At no time was her attendance record conveyed to her as a reason for thefailure to recall her. In fact it was first disclosed as the reason at the hearing in thisproceeding.(d)None of the active officials of the local, a total of 11 persons, has been re-called.Pagan is 1 of these 11.5.Domingo PerdomoWhile I find that the record reveals adequate cause for Perdomo's discharge,I nevertheless find that he was never discharged or otherwise severely disciplined forhismany faultsWhile it is true that his personnel file contains several warningnotices for "disobedience, attitude"; many failures to wear safety glasses, once whenan insurance inspector was inspecting the plant on October 18, 1961; and wageattachments; it is equally true that no drastic action was enforced against himwhen he was employed. I find that Perdomo has not been recalled for reasonsassociated with his union activity and his holding a top office in the local, and that thisamounts to discrimination under Section 8(a)(3) of the Act.This result is basedupon the record as a whole and the factors enumerated below:(a)At the time of his layoff Perdomo was told that he would be notified whento return, nothing was said about his derelictions as an employee.(b)At no time since his layoff has Perdomo been informed that he will not berecalled because of his deficiency as an employee. In fact, this deficiency was firstdelineated at the hearing in this case, so that, until then, he labored under the im-pression, instilled in him by Respondent, that he would be recalled.(c)He was one of the local's five top officers and attended the decertificationhearing on behalf of the Union.(d) I do not credit Respondent's testimony that Perdomo has not been recalledbecause he became an obnoxious or undesirable employee, although I do credit its13The evidence shows that the Company usually recalled laid-off employees in the past.Cf General Medical Supply Corp.,140 NLRB 712. 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDevidence and find that he left his work area without permission, threw gloves at em-ployees, wandered from department to department, broke gears intentionally, andoften would not wear safety glasses when required to do so.(e)Not one of the laid-off 11 active union officers, among whom Perdomo isincluded, has been recalled although many new employees have been hired.6.Robert ScottIt is manifest, and I find, that Scott's work and his duties on the local's grievancecommittee often demanded his presence away from the japan room, where he wasregularly assigned.Nevertheless I also find that Scott often unnecessarily wanderedaround the plant; that on many occasions he neglected his regular work and hisunion duties by engaging in unrelated conversations with employees; that complaintswere made about this; and that his superiors several times orally warnedhim thatsuch wanderings and conversations were prohibited during working hours. It is myopinion, and I find, that these constitute grounds for dismissal or severe disciplinaryaction.Nevertheless I do not credit Respondent's testimony that Scott has not beenrecalled because of his above-enumerated misdeeds or for his defective oven work.Upon the entire record and the ingredients particularized below, I find that Scotthas not been recalled because of his union activities and his holding of union office,and thereby suffered discrimination prohibited by Section 8(a)(3) of the Act:(a)Notwithstanding the serious nature of his inattentions to work requirements,and the frequency of their occurrence, Scott was neither disciplined nor "written up"therefor.At most, he was given oral reprimands.The record shows that the onlywritten warning notice marring his record is a tardiness demerit dated May 19, 1960.(b)His immediate supervisor referred to him as "a real good worker when heworked."Since he is a good worker, it is reasonable to infer that his prior offenses,which had not even resulted in his being "written up," 24 have been resurrected nowfor reasons of union activity and prominence of union office.(c)At the time of his layoff Robert not only was informed that he definitely wouldbe called back to work, but no allusion was made to his wanderings or his talks toemployees as impediments to his recall. In fact, such failings were not mentionedas obstacles to his return to work until Respondent's supervisors testified at the hear-ing herein.(d)Robert as a member of and later as chairman of the grievance committee,as a shop steward in various departments, and as a representative of the Union atthe decertification hearing, was active on behalf of the Union, although he was notone of the so-called "five top officers" of the local.He was thus 1 of the laid-off11 active union officers who has not been recalled, although many new hires havebeen taken on. I deem it more than accidental or coincidental that not 1 of these11 has been invited to return to work notwithstanding the employment of scoresof new employees.7.George D. ThomasAs narrated above, Thomas served as chairman of the local's grievance committeefor 18 months, and also as a member of that committee and three other committees.I find that he has not been recalled because he was an active union officer, andthat thereby he has sustained discrimination outlawed by Section 8(a)(3). In thisrespect, I have relied upon the entire record and the following elements:(a)There is no intimation that Thomas presented any disciplinary problems tomanagement or that he was unable to perform the tasks assigned to him.Hence Imust presume that the quality of his work and his working habits did not meritcriticism.(b) Thomas had been laid off before, and was recalled to a different job.Yet,although he was again laid off on March 16, 1962, he has not been recalled despitethe fact that new employees have since been hired.(c)Not only has Thomas acted in several capacities as an officer of the local, buthe also attended labor courses, on behalf of the Union, at Pennsylvania StateUniversity.He also appears to have been energetic while serving on its grievancecommittee.In fact, Foreman George Bellgrau warned him during a grievance dis-cussion that "If it's the last thine I do, I am going to get vou."(d)All 11 active union officers who were laid off had remained in that statuswhen this hearing opened.Thereat for the first time reasons were advanced for24 Charles Scott, Robert's work leader, explained this by saying be was lenient towardbis brother.But no reason has been advanced for the failure of the plant manager orassistant plant manager, who were cognizant of Robert's alleged misconduct,to write upor give a written warning slip to Robert. NACHMAN CORPORATION489their not being recalled.It is significant that all 11 are active officers of the localand that previously not 1 had been apprised of the reasons for not being recalled 258. John A. ClarkIn my opinion, Clark has not been recalled because he was an active officer inthe Union. I so find; and I further find that such failure to recall constitutes dis-crimination as contemplated by Section 8(a)(3).This conclusion is based on therecord as a whole and the following:(a)Clark's work was satisfactory.He has not been recalled, according to Re-spondent, solely because his job was eliminated 26 as a result of a "cut back in hisdepartment."Nevertheless, Respondent has since hired new employees.(b)Clark has been a job steward for, has held other offices in, and acted as acampaigner and runner during the decertification election for, the Union.(c)Foreman Bill Young unlawfully interrogated Clark in January 1962 aboutClark's campaigning for the Union in the approaching decertification election, andexpressed displeasure at this activity of Clark.(d)None of the laid-off 11 active union officers, of whom Clark is 1, has beenrecalled.9.Eugene AllenAccording to Assistant Plant Manager Young the failure to recall Allen is duesolely to the fact that "he produced a lot of poor quality work."Nevertheless,while employed he was not discharged for it; in fact he was given a disciplinarylayoff and then permitted to resume his "sub-standard" work upon his return.Norwas he ever told that his poor quality work (which I find he did produce and which,on occasion, caused a customer of Respondent to complain about the product de-livered to it) stood between him and his recall.Actually, when he was laid off hewas informed that he would be given a call as soon as business picked up.Notuntil the hearing did Respondent manifest to Allen that he was no longer wantedbecause his work failed to meet specifications.Accordingly, I reject the explanation of Respondent that Allen's ineptness at workhas prevented his recall.Further, I find that Allen has not been recalled becausehe occupied union office and engaged in union activity, and that such failure toreemploy contravenes Section 8(a) (3) of the Act.This finding, based on the recordas a whole, flows from the matters mentioned in this subsection 9 of the IntermediateReport and the following additional considerations:(a)Allen has served as chief shop steward, job steward, and member of thelocal's grievance committee.(b)None of the local's 11 active officers, including Allen, has been recalled.(c)Allen's poor quality work has been condoned by his continued employmentnotwithstanding knowledge by Respondent of his consistently unsatisfactory work.10.Donald E. MilbourneUndoubtedly Respondent would have been justified in dismissing Milbourne forsitting on the ramp, quitting early, punching another employee's timecard on oneoccasion, and disrupting the orderly operation of the plant by persistently receivinghis wife as a visitor; and I so find.His file also shows several written warnings forwage attachments, one of which bears the legend that disciplinary action was waivedby Respondent.Yet I am unable to find that any one or more of the above de-faults have prompted Respondent not to recall him.Accordingly, I do not acceptRespondent's exposition that Milbourne's above shortcomings have precluded hisreemployment.On the other hand, I find that Respondent refused to consider Milbourne for re-employment because of his union activity, and that this type of discrimination iscomprehended by Section 8(a)(3) of the Act.As noted above, Milbourne had beenactive in the Union as a shop steward, and he was well known to Respondent insuch capacity.The record is devoid of evidence that the quality of his work wasunacceptable; in fact, his superiors state that be did good work.And the recorddoes show that scores of new employees have since been hired.Moreover, hewas informed that he was let go for lack of work and that he would be called back15 It is nodefense that no job is available, as that is a subject of inquiry at the com-pliance stage,ShawneeIndustries, Inc., Subsidiary of Thiokol Chemical Corporation,140 NLRB 1451.0 See footnote25,supra. 490DECISIONSOF NATIONALLABOR RELATIONS BOARDin a couple of weeks; not until the hearing did he learn that his alleged failingshad become his downfall.Then again, he was not discharged when Respondenthad cause to justify such recourse.This amounts to condonation.Finally, he is1of the 11 active union officers who have not been recalled, which, in my opinion(and I find) evidences a policy by Respondent not to employ persons recently activeas officers of the Union.Cf.Shawnee Industries, Inc., Subsidiary of Thiokol Chemi-cal Corporation,140 NLRB 1451.11.Marguerite HawkinsManifestly Respondent has no complaint regarding Hawkins and is willing to takeher back.But it claims no job is at its disposal to offer her. I am unable to acceptthis asserted vindication, and find that it does not depict the actual reason for thefailure to recall her 27Further, I find that Hawkins has not been rehired becauseof her union activity as incorporated in her capacity as job steward and actingsecretary of the local, and that such failure to recall her constitutes discriminationwithin the purview of Section 8(a)(3) of the Act. This conclusion, based on thewhole record, also is derived from the following factors:(a)Hawkins has been active on behalf of the Union and its local as an officer.(b)Respondent displayed hostility to active union officers(c)None of the 11 active union officers laid off, which group includes Hawkins,has been recalled.(d)Respondent's declaration of no available work is not the true reason forits unwillingness to ask Hawkins to return to work.(e)A large number of new employees have been hired since the layoff ofHawkins.(f)Respondent may not interpose as a justification that no vacancy exists forHawkins.. . an employer must consider a request for employment in a lawful,nondiscriminatory manner, and the question whether [a person] has been given suchconsideration does not depend on the availability of a job.Consequently, the Act isviolated when an employer fails to consider [a person] for employment for reasonsproscribed by the Act, and the question of job availability is relevant only with respectto the employer's backpay obligation "Shawnee Industries, Subsidiary of ThiokolChemical Corporation,140 NLRB 1451.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow thereof.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,itwill be recommended that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Respondent discriminated with respect to the recall of DomingoPerdomo, Joseph E. Richardson, Willie Mae Harrison, George D. Thomas, MargueriteHawkins, Robert L. Scott, John Clark, Donald Milbourne, Helena Pagan, EugeneAllen, and Mary Baker, it will be recommended that Respondent offer to each ofthem immediate employment, without prejudice to such seniority or other rights andprivileges each would have enjoyed or acquired had each been recalled on thedates when, absent Respondent's discrimination against them, Respondent would havereemployed them. It will be further recommended that Respondent make themwhole for any loss of pay each may have suffered as a result of Respondent's dis-criminatory refusal to recall them, beginning with the date of such discriminationto the date when each is offered reemployment.Computation thereof shall be cal-culated in accordance with the formula in F.W. Woolworth Company,90 NLRB289, and shall include interest at 6 percent as computed inIsis Plumbing & HeatingCo., 138 NLRB 716. It will finally be recommended that Respondent retain andmake available to the Board or its agents. upon request, all pertinent records and datanecessary to determine the amount of backpay due.27I am not bound to accept the ground put forward by Respondent as the true one.N L R B. v. Texas Bolt Company,313 F. 2d 761(C A. 5). NACHMAN CORPORATION491Since Respondent's discriminations go "tothe veryheart of theAct"(N.L.R.B. V.EntwistleMfg. Co.,120 F. 2d 532 (C.A. 4) ), itwill be recommended that an orderbe issued safeguarding employees against infringement of their Section 7 rights inany manner.Uponthe basis of the foregoing findings of fact,and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.The Union and its local are labor organizations within the scope of Section2(5) of the Act.2.Respondent is an employer engaged in commerce as defined in Section 2(6)and (7) of the Act.3.By discriminating in regard to the recall of the employees mentioned in "TheRemedy" herein, thereby discouraging membership in a labor organization, Re-spondent has engaged in and is engaging in unfair labor practices within the meaningof Section8(a) (3) and(1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDED ORDERBy reason of the above findings of fact andconclusionsof law, and the entirerecord in this case, it is recommended that Respondent, Nachman Corporation,its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouragingmembership in the Union, or in any other labor organization,by refusing or failing to recall laid-off employees, or otherwise discriminating inany manneragainstits employees in regard to their hire or tenure of employmentor other terms or conditions of employment.(b) In any other manner restraining, coercing, or interfering with its employeesin the enjoyment or exercise of rights guaranteed to them in Section 7 of the Act.2.Take the following affirmative action designed to effectuate the policies of theAct:(a)Offer the employees named below in this paragraph immediate employmentat the same or substantially equivalent positions to which they would have beenrecalled had they not been discriminated against, without prejudice to their seniorityor other rights and privileges previously enjoyed or which they might have acquired,and make them whole for any loss of pay each may have suffered, with interestat the rate of 6 percent, as a result of the discrimination against them:DomingoPerdomoMarguerite HawkinsDonald MilbourneJoseph E. RichardsonMary BakerHelena PaganWillieMae HarrisonRobert L. ScottEugene AllenGeorge D. ThomasJohn Clark(b) Preserve and, upon request, make available to the Board or its agents, forexaminationand copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze anddetermine the backpay due under the terms of this Recommended Order.(c)Post at its plant in West Chester, Pennsylvania, copies of the attached noticemarked "Appendix." 28Copies of said notice, to be furnished by the Regional Di-rector for the Fourth Region, shall, after being signed by a duly authorized agentof Respondent, be posted by Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarily posted.Respondent shalltake reasonable steps to insure that such notices are not altered, defaced, or coveredby any other material.(d)Notify the Regional Director for the Fourth Region, in writing, within 20'days from the date of receipt of this Intermediate Report, what steps have beentaken to comply therewith 29If this Recommended Order Is adopted by the Board, the words "A Decision andOrder" shall be substituted for the words "The Recommended Order of a Trial Examiner"in the notice. In the further event that the Board's Order Is enforced by a decree of aUnited States Court of Appeals, the words "A Decree of the United States Court ofAppeals, Enforcing an Order" shall be substituted for the words "A Decision and Order"29 In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith " 492DECISIONS OF NATIONALLABOR RELATIONS BOARDIt isfurther recommended that, unless within the prescribed period, Respondentnotifies said Regional Director, in writing, that it will comply with the foregoingRecommended Order, the National Labor Relations Board issue an Order requiringthe Respondent to take the aforesaid action.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in United Steelworkers of America,AFL-CIO, or any other labor organization of our employees, by refusing torecall employees, or in any other manner discriminating against them in regardto their hire or tenure of employment or any other term or condition ofemployment.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the enjoyment or exercise of rights guaranteed to them by Section7 of the Act.WE WILL offer the employees named below immediate employment at thesame or substantially equivalent positions to which they would have beenrecalled had they not been discriminated against, without prejudice to anyseniority or other rights and privileges they may have enjoyed or acquired, andmake them whole for any loss of earnings they may have suffered by reason ofthe discrimination against them:Domingo PerdomoMarguerite HawkinsHelena PaganJoseph E. RichardsonRobert L. ScottEugene AllenWillieMae HarrisonJohn ClarkMary BakerGeorge D. ThomasDonald MilbourneAll our employees are free to become or remain, and to refrain from becomingor remaining, members of the above-named or any other labor organization.NACHMAN CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NoTE.-We will notify any of the above-named employees presently serving inthe Armed Forces of the United States of their right to full reinstatement uponapplication in accordance with the Selective Service Act after discharge from theArmed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 1700Bankers Securities Building, Walnut and Juniper Streets, Philadelphia, Pennsylvania,Telephone No. Pennypacker 5-2612, if they have any question concerning thisnotice or compliance with its provisions.United Aircraft Corporation(Hamilton Standard Division)andLodge 743, International Association of Machinists,AFL-CIO.Cases Nos. 1-CA-4003 and 1-CA-401d3. September 11, 1963DECISION AND ORDEROn May 28, 1963, Trial Examiner Joseph I. Nachman issued hisIntermediate Report herein, finding that the Respondent engaged incertain unfair labor practices and recommending that it cease anddesist therefrom and take certain affirmative action, as set forth inthe attached Intermediate Report.Thereafter, the Respondent and144 NLRB No. 56.